


110 HR 5519 IH: Credit Union Regulatory Relief

U.S. House of Representatives
2008-03-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5519
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2008
			Mr. Kanjorski (for
			 himself and Mr. Royce) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To advance credit union efforts to promote economic
		  growth, modify credit union regulatory standards and reduce burdens, and for
		  other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Credit Union Regulatory Relief
			 Act of 2008.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Investments in securities by Federal credit
				unions.
					Sec. 3. Increase in investment limit in credit union service
				organizations.
					Sec. 4. Member business loan exclusion for loans to nonprofit
				religious organizations.
					Sec. 5. Authority of NCUA to establish longer maturities for
				certain credit union loans.
					Sec. 6. Providing the National Credit Union Administration with
				greater flexibility in responding to market conditions.
					Sec. 7. Conversions of certain credit unions to a community
				charter.
					Sec. 8. Credit union participation in the SBA section 504
				program.
					Sec. 9. Amendments relating to credit union service to
				underserved areas.
					Sec. 10. Short-term payday loan alternatives within field of
				membership.
					Sec. 11. Credit union governance.
					Sec. 12. Encouraging small business
				development in underserved urban and rural communities.
					Sec. 13. Exemption from pre-merger notification requirement of
				the Clayton Act.
				
			2.Investments in
			 securities by Federal credit unionsSection 107 of the
			 Federal Credit Union Act (12 U.S.C.
			 1757) is amended—
			(1)by striking
			 A Federal credit union and inserting (a)
			 In general.—A
			 Federal credit union; and
			(2)by adding at the
			 end the following new subsection:
				
					(b)Investment for
				the credit union’s own account
						(1)In
				generalIn addition to the
				investments authorized in subsection (a), a Federal credit union may purchase
				and hold for its own account such investment securities of investment grade as
				the Board may authorize by regulation, subject to such limitations and
				restrictions as the Board may prescribe in the regulations.
						(2)Percentage
				limitations
							(A)Single
				obligorIn no event may the total amount of investment securities
				of any single obligor or maker held by a Federal credit union for the credit
				union’s own account exceed at any time an amount equal to 10 percent of the net
				worth of the credit union.
							(B)Aggregate
				investmentsIn no event may the aggregate amount of investment
				securities held by a Federal credit union for the credit union’s own account
				exceed at any time an amount equal to 10 percent of the assets of the credit
				union.
							(3)Investment
				security defined
							(A)In
				generalFor purposes of this subsection, the term
				investment security means marketable obligations evidencing the
				indebtedness of any person in the form of bonds, notes, or debentures and other
				instruments commonly referred to as investment securities.
							(B)Further
				definition by BoardThe Board may further define the term
				investment security.
							(4)Investment grade
				definedThe term investment grade means with respect
				to an investment security purchased by a credit union for its own account, an
				investment security that at the time of such purchase is rated in one of the 4
				highest rating categories by at least 1 nationally recognized statistical
				rating organization.
						(5)Clarification of
				prohibition on stock ownershipNo provision of this subsection
				shall be construed as authorizing a Federal credit union to purchase shares of
				stock of any corporation for the credit union’s own account, except as
				otherwise permitted by
				law.
						.
			3.Increase in
			 investment limit in credit union service organizationsSection 107(a)(7)(I) of the
			 Federal Credit Union Act (12 U.S.C.
			 1757(7)(I)) (as so redesignated by section 2(1)) is amended by striking
			 up to 1 per centum of the total paid and inserting up to
			 3 percent of the total paid.
		4.Member business loan
			 exclusion for loans to nonprofit religious organizationsSection 107A(a) of the
			 Federal Credit Union Act (12 U.S.C.
			 1757a(a)) is amended by inserting , excluding loans made to nonprofit
			 religious organizations, after total amount of such
			 loans.
		5.Authority of NCUA
			 to establish longer maturities for certain credit union loansSection 107(a)(5) of the
			 Federal Credit Union Act (12 U.S.C.
			 1757(5)) (as so redesignated by section 2(1)) is amended in the matter
			 preceding subparagraph (A), by striking except as otherwise provided
			 herein and inserting or any longer maturity as the Board may
			 allow, in regulations, except as otherwise provided in this Act.
		6.Providing the
			 National Credit Union Administration with greater flexibility in responding to
			 market conditionsSection
			 107(a)(5)(A)(vi)(I) of the Federal Credit Union
			 Act (12 U.S.C. 1757(5)(A)(vi)(I)) (as so redesignated by section
			 2(1)) is amended by striking six-month period and that prevailing
			 interest rate levels and inserting 6-month period or that
			 prevailing interest rate levels.
		7.Conversions of
			 certain credit unions to a community charterSection 109(g) of the
			 Federal Credit Union Act (12 U.S.C.
			 1759(g)) is amended by inserting after paragraph (2) the following new
			 paragraph:
			
				(3)Criteria for
				continued membership of certain member groups in community charter
				conversionsIn the case of a
				voluntary conversion of a common-bond credit union described in paragraph (1)
				or (2) of subsection (b) into a community credit union described in subsection
				(b)(3), the Board shall prescribe, by regulation, the criteria under which the
				Board may determine that a member group or other portion of a credit union’s
				existing membership, that is located outside the well-defined local community,
				neighborhood, or rural district that shall constitute the community charter,
				can be satisfactorily served by the credit union and remain within the
				community credit union’s field of
				membership.
				.
		8.Credit union
			 participation in the SBA section 504 programSection 107(a)(5)(A)(iii) of the Federal
			 Credit Union Act (12 U.S.C. 1757(5)(A)(iii)) (as so redesignated by section
			 2(1)) is amended by inserting , and applicable regulations,
			 after specified in the law.
		9.Amendments
			 relating to credit union service to underserved areas
			(a)In
			 generalParagraph (2) of section 109(c) of the Federal Credit
			 Union Act (12 U.S.C. 1759(c)(2)) is amended to read as follows:
				
					(2)Exception for
				underserved areas
						(A)In
				generalNotwithstanding
				subsection (b), the Board may approve an application by a Federal credit union
				to allow the membership of such credit union to include any person or
				organization whose principal residence or place of business is located within a
				local community, neighborhood, or rural district if—
							(i)the Board determines—
								(I)at any time after
				August 7, 1998, that all of the local community, neighborhood, or rural
				district taken into account for purposes of this paragraph is an underserved
				area (as defined in section 101(10)); and
								(II)at the time of
				such approval, that the credit union is well capitalized or adequately
				capitalized (as defined in section 216(c)(1)); and
								(ii)before the end of the 24-month period
				beginning on the date of such approval, the credit union has established and
				maintains an office or facility in the local community, neighborhood, or rural
				district at which credit union services are available.
							(B)Termination of
				approvalAny failure of a Federal credit union to meet the
				requirement of clause (ii) of subparagraph (A) by the end of the 24-month
				period referred to in such clause shall constitute a termination, as a matter
				of law, of any approval of an application under this paragraph by the Board
				with respect to the membership of such credit union.
						(C)Annual credit
				union reporting requirementAny Federal credit union which has an
				application approved under this paragraph shall submit an annual report to the
				Administration on the number of members of the credit union who are members by
				reason of such application and the number of offices or facilities maintained
				by the credit union in the local community, neighborhood, or rural district
				taken into account by the Board in approving such application.
						(D)Publication by
				administrationThe Administration shall publish annually a report
				containing—
							(i)a
				list of all the applications approved under this paragraph prior to the
				publication of the report;
							(ii)the number and
				locations of the underserved areas taken into account in approving such
				applications; and
							(iii)the total number
				of members of credit unions who are members by reason of the approval of such
				applications.
							.
			(b)Underserved area
			 definedSection 101 of the Federal Credit Union Act (12 U.S.C.
			 1752) is amended—
				(1)by striking
			 and at the end of paragraph (8);
				(2)by striking the
			 period at the end of paragraph (9) and inserting ; and;
			 and
				(3)by adding at the
			 end the following new paragraph:
					
						(10)the term underserved area
				means a geographic area consisting of a single census tract or a group of
				census tracts, each of which meets the criteria for—
							(A)a low income community, as defined in
				section 45D(e) of the Internal Revenue Code of 1986; or
							(B)an investment area, as defined and
				designated under section 103(16) of the Community Development Banking and
				Financial Institutions Act of
				1994.
							.
				10.Short-term
			 payday loan alternatives within field of membershipSection 107(a)(12)(B) of the Federal Credit
			 Union Act (12 U.S.C. 1757(12)(B)) (as so redesignated by section 2(1)) is
			 amended by inserting and provide short-term loans as an alternative to
			 payday loans after domestic electronic fund transfers.
		11.Credit union
			 governance
			(a)Expulsion of
			 members for just causeSubsection (b) of section 118 of the
			 Federal Credit Union Act (12 U.S.C.
			 1764(b)) is amended to read as follows:
				
					(b)Policy and
				actions of boards of directors of Federal credit unions
						(1)Expulsion of
				members for nonparticipation or for just causeThe board of
				directors of a Federal credit union may, by majority vote of a quorum of
				directors, adopt and enforce a policy with respect to expulsion from
				membership, by a majority vote of such board of directors, based on just cause,
				including disruption of credit union operations, or on nonparticipation by a
				member in the affairs of the credit union.
						(2)Written notice
				of policy to membersIf a policy described in paragraph (1) is
				adopted, written notice of the policy as adopted and the effective date of such
				policy shall be provided to—
							(A)each existing
				member of the credit union not less than 30 days prior to the effective date of
				such policy; and
							(B)each new member
				prior to or upon applying for
				membership.
							.
			(b)Term limits
			 authorized for Board members of Federal credit unionsSection
			 111(a) of the Federal Credit Union
			 Act (12 U.S.C. 1761(a)) is amended by adding at the end the
			 following new sentence: The bylaws of a Federal credit union may limit
			 the number of consecutive terms any person may serve on the board of directors
			 of such credit union..
			12.Encouraging small
			 business development in underserved urban and rural communitiesSection 107A(c)(1)(B) of the Federal Credit
			 Union Act (12 U.S.C. 1757a(c)(1)(B)) is amended—
			(1)by striking
			 or after the semicolon at the end of clause (iv);
			(2)by
			 redesignating clause (v) as clause (vi); and
			(3)by inserting after
			 clause (iv) the following new clause:
				
					(v)that is made to a member, the proceeds of
				which are to be used for commercial, corporate, business, farm or agricultural
				purposes in an underserved area if such extension of credit—
						(I)is made to a person or organization whose
				principal residence or place of business is located within an underserved area
				(as defined in section 101(10)) served by the credit union; or
						(II)is secured by real property located within,
				or is intended to operate as part of a business located within, such
				underserved area;
				or
						.
			13.Exemption from
			 pre-merger notification requirement of the Clayton ActSection 7A(c)(7) of the
			 Clayton Act (15 U.S.C. 18a(c)(7)) is
			 amended by inserting section 205(b)(3) of the
			 Federal Credit Union Act (12 U.S.C.
			 1785(b)(3)), before or section 3.
		
